Per curiam

It is the common practice to receive, the depositions of all such public officers, the duties of whose offices oblige them to attend at a particular place for the discharge thereof. Let the deposition he read. He proved the execution of the bond by Graham, but did not say that Graham, the Defendant in this action, was the person who executed it.
Per curiam — You may identify the Defendant by proof of his hand-writing. The Plaintiff then proved the handwriting in which the obligor’s name was subscribed, to be (he hand-writing of Graham the Defendant, and he had a verdict and judgment.